UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 9, 2011 (Date of earliest event reported) Cinedigm Digital Cinema Corp. (Exact name of registrant as specified in its charter) Delaware 001-31810 22-3720962 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 55 Madison Avenue, Suite 300, Morristown, New Jersey (Address of principal executive offices) (Zip Code) 973-290-0080 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On June 9, 2011, Cinedigm Digital Cinema Corp. (the “Company”) issued a press release announcing its financial results for the three months and twelve months ended March 31, 2011. Such press release contains adjusted EBITDA information in the discussion of the Company’s financial results.Adjusted EBITDA represents earnings before interest, taxes, depreciation and amortization, other income (expense), net, non-recurring items, stock-based compensation and non-recurring items. Adjusted EBITDA is not a measurement of financial performance under accounting principles generally accepted in the United States of America and may not be comparable to other similarly titled measures of other companies.The Company uses adjusted EBITDA as a financial metric to measure the financial performance of the business because management believes it provides additional information with respect to the performance of its fundamental business activities.For this reason, the Company believes adjusted EBITDA will also be useful to others, including its stockholders, as valuable financial metrics. Management presents adjusted EBITDA because it believes that adjusted EBITDA is a useful supplement to net loss as an indicator of operating performance. Management also believes that adjusted EBITDA is an industry-wide financial measure that is useful both to management and investors when evaluating the Company's performance and comparing our performance with the performance of our competitors. Management also uses adjusted EBITDA for planning purposes, as well as to evaluate the Company's performance because it believes that adjusted EBITDA more accurately reflects the Company's results, as it excludes certain items, such asstock-based compensation charges, that management believes are not indicative of the Company's operating performance. The Company believes that adjusted EBITDA is a performance measure and not a liquidity measure, and a reconciliation between net loss and adjusted EBITDA is provided in the financial results.Adjusted EBITDA should not be considered as an alternative to operating or net loss as an indicator of performance or as an alternative to cash flows from operating activities as an indicator of cash flows, in each case as determined in accordance with accounting principles generally accepted in the United States of America, or as a measure of liquidity.In addition, EBITDA does not take into account changes in certain assets and liabilities as well as interest and income taxes that can affect cash flows.Management does not intend the presentation of these non-GAAP (as defined below) measures to be considered in isolation or as a substitute for results prepared in accordance with U.S. GAAP.These non-GAAP measures should be read only in conjunction with the Company’s consolidated financial statements prepared in accordance with U.S. GAAP.“GAAP” means accounting principles generally accepted in the United States of America. A copy of such press release is attached as Exhibit 99.1 hereto and incorporated herein by reference. The information in this Form 8-K and the exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press Release, dated June 9, 2011, announcing Cinedigm Digital Cinema Corp.’s three months and twelve months ended March 31, 2011 financial results. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CINEDIGM DIGITAL CINEMA CORP. Dated: June 9, 2011 By: /s/ Brian D. Pflug Brian D. Pflug Senior Vice President – Accounting & Finance 3 EXHIBIT INDEX Exhibit No. Description Press Release, dated June 9, 2011, announcing Cinedigm Digital Cinema Corp.’s three months and twelve months ended March 31, 2011 financial results. 4
